Exhibit 10.11

[g201707271519502425540.jpg]

 

April 15, 2016

Mr. John McKune

 

Re:

Amended and Restated Employment Agreement

Dear John:

This letter (the “Agreement”) contains the revised terms of your employment with
Carbylan Therapeutics, Inc. (the “Company”), effective as of April 15, 2016 (the
“Effective Date”). This Agreement amends and restates in its entirety that
certain employment agreement between you and the Company dated as of July 27,
2015 (the “Prior Agreement”).

1.

Position.

 

a.

As of the Effective Date, you will fill the position of Vice President, Finance,
with an assigned work location of the Company’s corporate headquarters. You will
continue to report to the Company’s President and Chief Executive Officer until
a Chief Financial Officer is hired at which time you will report to him or her.
This continues to be a full-time position, and you agree to the best of your
ability and experience that you will at all times loyally and conscientiously
perform all of the duties and obligations required of and from you pursuant to
the express and implicit terms hereof, and to the satisfaction of the Company.
During the term of your employment, you further agree that you will devote your
full business time and best professional efforts exclusively to the performance
of your duties and responsibilities for the Company, and you will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Company. The Company retains the discretion to
modify your position, duties, reporting relationship, and work location from
time to time.

2.

Compensation.

 

a.

Base Salary. You will continue to be paid a base salary at the annual rate of
$213,726, subject to payroll withholdings and deductions. Your base salary will
continue to be paid in two equal payments per month in accordance with the
Company’s regular payroll practices. As an exempt salaried employee, you will be
expected to work the Company’s standard business hours, and such additional
hours as required by the nature of your work assignments and job
responsibilities, and you will not be eligible for overtime compensation. The
Company retains the discretion to modify your compensation terms (including the
bonus program) from time to time.

 

b.

Bonus. You will continue to be eligible for consideration by the Company’s Board
of Directors (the “Board”) for an annual bonus of up to twenty five percent

 

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

 

(25%) of your annual base salary, with the bonus determination to be made by the
Board within its sole discretion. Payment of the bonus will be based on the
level of achievement of the applicable objectives and milestones, as such
objectives and milestones are set by the Board in its sole discretion, and as
such achievement is evaluated by the Board in its sole discretion, and the bonus
is not guaranteed. As a condition precedent to earning and receiving any bonus,
you must remain an active employee with the Company through the date the bonus
otherwise is scheduled to be paid; and if your employment has been terminated
for any reason, regardless of whether the termination is by you or the Company,
you will not earn or be entitled to receive any bonus which has not been paid
prior to the termination date.

3.

Benefits.

 

a.

Insurance Benefits. You will continue to be eligible to participate in the
Company’s standard medical and dental insurance benefits, subject to the terms
and conditions of these benefit plans, as in effect from time to time.

 

b.

Paid Time Off. You will continue to be eligible to accrue paid vacation, and be
eligible for paid sick time and paid holidays, under the terms of the Company’s
applicable policies, as in effect from time to time.

You will continue to be eligible to participate in any other benefits offered by
the Company generally to its employees from time to time, subject to the terms
and conditions of these benefit plans and the Company’s policies, as in effect
from time to time. The Company reserves the right to add to, change, or
terminate any or all of its benefit programs and related policies in its sole
discretion.

4.

Compliance with Company Policies and Confidential Information and Invention
Assignment Agreement.

As a condition of your continued employment with the Company, you will be
required to continue to abide by the Company’s policies and procedures,
including but not limited to the policies contained in the Company’s Employee
Handbook, as may be in effect from time to time. In addition, you shall continue
to abide by and be bound by the terms of that certain Employee Proprietary
Information and Invention Agreement between you and the Company (the
“Confidentiality Agreement”).

5.

Prior Confidentiality Obligations.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which

2

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

is otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises, any unpublished documents or property belonging to
any former employer or other person to whom you have an obligation of
confidentiality. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company.

6.

At-Will Employment.

Your employment with the Company will continue to be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any
time, with or without cause, and with or without advance notice. In addition,
the Company may also change any term or condition of your employment with or
without cause. This “at will” relationship can only be changed by an agreement
in writing signed by an expressly authorized officer of the Company.

7.

Severance Benefits for Qualifying Terminations.

 

a.

General Severance Benefits. You shall be entitled to receive the General
Severance Benefits (as defined below), as your sole severance benefits, if your
employment is terminated by the Company without Cause (as defined below) and if:
(i) such termination of employment is not due to your death or disability; (ii)
your termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)); and (iii) within the timing required
by the Company, you sign, date and return to the Company a general release of
all known and unknown claims (the “Release”) substantially in the form attached
hereto as Exhibit A, and such Release becomes effective in accordance with its
terms, including through the expiration of any applicable revocation period.

For purposes of this Section 7(a), the “General Severance Benefits” shall
consist of the following: (i) continued payment of your final base monthly
salary for a period of six (6) months following the termination date; (ii)
accelerated vesting of any outstanding stock options such that the additional
number of shares that would have vested if your employment had continued for six
(6) additional months following the termination date will become vested and
exercisable effective as of the termination date; and (iii) if you timely elect
continued group health insurance coverage pursuant to federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums to continue your group health insurance coverage (including
the cost of dependent coverage) through the earliest of (A) six (6) months
following the termination date, (B) the date that you become eligible for group
health insurance coverage through a new employer, or (C) the date you cease to
be eligible for COBRA coverage. Notwithstanding the foregoing, the General
Severance Benefit set forth in (i), above (continued base salary payment) will
immediately expire in the event that you obtain new full-time employment (or
full-time consulting or similar arrangement) within six (6) months after the
termination date, provided, however, that the Company will thereafter continue
to pay you, through the six-month severance payment period, the excess, if any,
of your Company base salary on the date of termination over the base salary for
your new employment relationship. You

3

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

agree to notify the Company of your acceptance of any employment within the
six-month severance payment period. In the event of your death during the six
(6) month severance period, the remaining General Severance Benefits shall be
paid to your estate. Any severance payments made under this Agreement will be
made in the form of salary continuation, and will begin on the next regular
Company payday which is at least five (5) business days following the later of
the effective date of the Release or the date on which the Release, signed by
you, is received by the Company. The first payment, however, will be retroactive
to the next business day following the termination date.

 

b.

Change of Control Severance Benefits. You shall be entitled to receive the
Change of Control Severance Benefits (as defined below), as your sole severance
benefits, if, on or within twelve (12) months after a Change of Control (as
defined below), your employment is terminated by the Company without Cause or
you voluntarily terminate your employment for Good Reason (as defined below) and
if; (i) such termination of employment is not due to your death or disability;
(ii) your termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)); and (iii) within the timing required
by the Company, you sign, date and return to the Company the Release
substantially in the form attached hereto as Exhibit A, and such Release becomes
effective in accordance with its terms, including through the expiration of any
applicable revocation period.

For the purposes of Section 7(b), the “Change of Control Severance Benefits”
shall consist of the following: (i) you shall receive the General Severance
Benefits as provided above, except that the continued salary payments will not
be terminated or reduced in the event that you obtain new employment during the
six-month severance payment period; (ii) you will also be eligible to receive a
prorated bonus payment for the year in which your employment terminates
(notwithstanding that you otherwise would not be eligible for payment of such
bonus due to termination of employment prior to the bonus payment date), with
such prorated bonus amount to be based on the achievement of the bonus
objectives prior to such termination or resignation (provided that, no prorated
bonus will be owed if the Board determines that there has been no achievement of
such bonus objectives), and (iii) you will be eligible for the Full Acceleration
as provided in Section 8 hereof.

 

c.

For purposes of this Agreement, “Cause” for termination of employment shall
mean: (i) your failure to substantially perform the principal duties and
obligations of your position with the Company; (ii) any act of personal
dishonesty, fraud or misrepresentation by you which was intended to or does
result in your substantial gain or personal enrichment at the expense of the
Company; (iii) your violation of a federal or state law or regulation applicable
to the Company’s business or any of the Company’s policies, which violation was
or is reasonably likely to be injurious to the Company or its business or
reputation; (iv) your conviction of a felony or a plea of nolo contendere under
the laws of the United States or any State; or (v) your material breach of the
terms of any agreement or contract

4

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

 

between you and the Company. The determination that a termination is for Cause
shall be made in good faith by the Board in its sole discretion.

 

d.

You may voluntarily terminate your employment for “Good Reason” under Section
7(b) of this Agreement by notifying the Company in writing, within thirty (30)
days after the first occurrence of one of the following events taken without
your consent, that you intend to terminate your employment for Good Reason on a
date not later than the ninetieth (90th) day following such event, if the
Company has not cured that event within thirty (30) days after its receipt of
your written notice. The events that may give rise to a Good Reason termination
are: (i) a material and substantial reduction in the scope of your duties and
responsibilities (provided, however, that a change in job position (including a
change in title) shall not be deemed a “material reduction” unless your new
duties are substantially reduced from your prior duties); (ii) relocation of
your principal office that results in a one-way increase in your commute
distance of more than 30 miles; or (iii) a reduction in your base salary by more
than twenty (20%) percent (provided that an across-the-board reduction in the
salary level of all Vice Presidents of the Company by the same (or a greater)
percentage amount shall not constitute Good Reason).

8.

Change of Control.

For purposes of this Agreement, “Change of Control” shall mean the consummation
of a transaction or series of transactions that results in: (i) any sale or
other disposition of all or substantially all of the assets of the Company. that
occurs over a period of not more than twelve (12) months; or (ii) any person, or
more than one person acting as a group, acquiring ownership of stock of the
Company, that together with the stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation. However, a Change of Control shall not
include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof. This definition of Change of Control is
intended to conform to the definitions of “change in ownership of a corporation”
and “change in ownership of a substantial portion of a corporations assets”
provided in Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii).

In the event that, on or within twelve (12) months after the consummation of a
Change of Control of the Company, your employment with the Company (or its
successor, as applicable) is terminated by the Company (or its successor, as
applicable) without Cause or you terminate your employment for Good Reason, 100%
of the shares subject to any outstanding stock options held by you will be
immediately vested and exercisable in full effect as of the employment
termination date (the “Full Acceleration”). Notwithstanding the foregoing, as a
pre-condition of the Full Acceleration, within the timing required by the
Company, you must sign, date and return

5

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

to the Company the Release substantially in the form attached hereto as Exhibit
A, and such Release becomes effective in accordance with its terms, including
through the expiration of any applicable revocation period.

9.

Deferred Compensation.

It is intended that (i) each installment of any amounts or benefits payable
under Section 10 of this Agreement be regarded as a separate “payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(i) (and each such
installment is hereby designated as separate for such purpose), (ii) all
payments of any such amounts or benefits satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”), as provided under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii); and (iii) any such amounts or benefits consisting of
premiums payable under COBRA also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v). However, if any such amounts or benefits
constitute “deferred compensation” under Section 409A and if you are a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the imposition
of the adverse personal tax consequences under Section 409A, the timing of any
such benefit payments as to which you are entitled shall be delayed as follows:
on the earlier to occur of (a) the date that is six (6) months and one (1) day
after your separation from service and (b) the date of your death (such
applicable date, the “Delayed Initial Payment Date”), the Company shall (1) pay
you a lump sum amount equal to the sum of the benefit payments that you would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this Section 12 and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.

This Agreement, together with the Confidentiality Agreement, sets for the entire
agreement and understanding between you and the Company relating to your
employment and supersedes all prior agreements, understandings and discussions
between you and the Company, including, without limitation, the Prior Agreement.
This letter may not be modified or amended except by a written agreement, signed
by the Chief Executive Officer of the Company, although the Company reserves the
right to modify unilaterally your compensation, benefits, job title and duties,
reporting relationships and other terms of your employment.

Sincerely,

/s/ David M. Renzi

David M. Renzi
President and CEO

 

 

6

--------------------------------------------------------------------------------

[g201707271519502425540.jpg]

 

UNDERSTOOD, ACCEPTED AND AGREED:

John McKune

 

 

/s/ John McKune

Signature

 

April 15, 2016

Date

 

 

 

--------------------------------------------------------------------------------

[g201707271519515545540.jpg]

 

EXHIBIT A

RELEASE AGREEMENT

In exchange for the General Severance Benefits, the Change of Control Severance
Benefits, and/or the Full Acceleration, as applicable, to be provided to me
pursuant to the Amended and Restated Employment Agreement dated April 15, 2016
(the “Agreement”) between me and Carbylan Therapeutics, Inc. (the “Company”), I
hereby provide the following release of claims (the “Release”).

In exchange for the severance pay and benefits provided to me under the
Agreement, to which I acknowledge I would not otherwise be entitled, and for
other good and valuable consideration, the receipt and sufficiency of which I
hereby acknowledge, I hereby generally and completely release the Company, its
parent and subsidiary entities, and their respective directors, officers,
employees, shareholders, stockholders, partners, agents, attorneys,
predecessors, successors, insurers, employee benefit plans, affiliates, and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (1) all claims
arising out of or in any way related to my employment with the Company (or its
successor) or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including, but not limited to, any claims based on
or arising from the Agreement); (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Family and Medical Leave Act
(as amended) (“FMLA”), the California Family Rights Act (“CFRA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
applicable law, or applicable directors and officers liability insurance; (2)
any rights or claims which are not waivable as a matter of law; and (3) any
claims for breach of the Agreement arising after the date that I sign this
Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits

 

--------------------------------------------------------------------------------

in connection with any such claim, charge or proceeding. I represent that I have
no lawsuits, claims or actions pending in my name, or on behalf of any other
person or entity, against any of the Released Parties.

The following paragraph shall apply to me only if I am forty (40) years old or
older as of the date that I sign this Release: I acknowledge that I am knowingly
and voluntarily waiving and releasing any rights I may have under the ADEA, and
that the consideration given for the waiver and release in the preceding
paragraph is in addition to anything of value to which I am already entitled. I
further acknowledge that I have been advised by this writing that: (1) my waiver
and release do not apply to any rights or claims that may arise after the date I
sign this Release; (2) I have been advised to consult with an attorney prior to
signing this Release (although I may choose voluntarily not to do so) and I have
had sufficient opportunity to do so; (3) I have twenty-one (21) days to consider
this Release (although I may choose voluntarily to sign it earlier); (4) I have
seven (7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Board of Directors; and (5) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth calendar day after the date I sign it if I
do not revoke it (such date, the “Effective Date”).

The following paragraph shall apply to me only if I am less than forty (40)
years old as of the date that I sign this Release: I understand that I have
fourteen (14) days to consider this Release (although I may choose voluntarily
to sign it earlier), the Release will become effective as of the date that I
sign it (such date, the “Effective Date”), and I do not have the right to revoke
this Release after signing it.

I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

I hereby represent that I have been paid all compensation owed and for all time
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, any Company policy or applicable
law, and I have not suffered any on-the-job injury or illness for which I have
not already filed a workers’ compensation claim.

I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration,

 

--------------------------------------------------------------------------------

administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to cooperate fully with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company or any successor thereto.

I understand that, upon the Effective Date, this Release will take effect as a
legally binding agreement between me and the Company. This Release sets for the
entire agreement and understanding between the Company and me relating to the
matters set forth herein and supersedes all prior and contemporaneous
agreements, understandings and discussions concerning such matters, whether
express or implied. This Release may not be modified or amended except by a
written agreement, signed by the Chief Executive Officer of the Company and me.

 

 

 

 

 

 

 

By:

 

 

 

[Name]

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to the Amended and Restated Employment Agreement,
dated April 15, 2016, by and between Carbylan Therapeutics, Inc. (“Carbylan”)
and Executive (the “Agreement”), is made and entered into as of November 21,
2016, by and among John McKune (“Executive”) and KalVista Pharmaceuticals Inc.,
the successor of Carbylan (the “Company”), which will be assuming the
obligations set forth in the Agreement, as modified by this Amendment, upon the
close of the share purchase transaction between Carbylan and KalVista
Pharmaceuticals Ltd (“KalVista”).  A copy of the Agreement with all of its
exhibits is attached hereto as Exhibit 1.  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.

 

RECITALS

 

A.WHEREAS, KalVista plans to merge with Carbylan (“Merger”) at which Executive
is currently the Vice President, Finance.

 

B.WHEREAS, the Company and Executive wish to continue Executive’s service in the
role of Vice President, Finance, of the Company, during the transition period
following the Merger; and

 

C.WHEREAS, the Company intends to assume the obligations under the Agreement
following the Merger, subject to the amendments herein.

 

AMENDMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration, and further conditioned upon the successful closing of the merger
between Carbylan and KalVista, the parties, intending to be legally bound, agree
as follows:

 

1.Amendment to Section 2(a) of the Agreement. The base salary set forth in
Section 2(a) of the Agreement shall be amended to reflect an increase from the
annual rate of $213,726 to $250,000, subject to payroll withholdings and
deductions (“Increased Base Salary”), with such increase to take effect as of
the date the Merger is completed and Executive’s title changes from the Vice
President, Finance, of Carbylan to the Vice President, Finance, of the Company
(“Merger Closing”).

 

2.Cash Bonus.  In addition to the compensation set forth in Section 2 of the
Agreement, as amended herein, the Company agrees to pay Executive a cash bonus
up to an aggregate gross amount of $124,997.50, less applicable withholdings and
deductions (the “Cash Bonus”), paid in installments in accordance with the
following Payout Schedule (each, an “Installment”), provided that Executive is
actively employed with the Company as of each Installment payment date.  

 

 

--------------------------------------------------------------------------------

 

Cash Bonus Payout Schedule:

 

 

•

First Installment – $62,500.00 (25% of the Increased Base Salary) – to be paid
the first payroll date three months following the Merger Closing;

 

•

Second Installment - $20,832.50 (8.333% of the Increased Base Salary) – to be
paid the first payroll date four months following the Merger Closing;

 

•

Third Installment - $20,832.50 (8.333% of the Increased Base Salary) – to be
paid the first payroll date five months following the Merger Closing; and

 

•

Fourth Installment - $20,832.50 (8.333% of the Increased Base Salary) – to be
paid the first payroll date six months following the Merger Closing.

 

Notwithstanding the foregoing, in the event the Company terminates Executive’s
employment without Cause on a date that falls in between the Installment payment
dates, the Company will pay Executive, within thirty (30) days following the
termination date, the prorated amount of the next Installment payment based on
the number of full weeks of Executive’s active employment in between the last
paid Installment and the date of termination.  For the avoidance of doubt, in
the event the Company terminates Executive’s employment without Cause prior to
first Installment payment date, then the Company will pay Executive, within
thirty (30) days following the termination date, the prorated amount of the
first Installment payment based on the number of full weeks of Executive’s
active employment in between the Merger Closing and the date of termination.

 

3.No Effect on Carbylan 2016 Retention Bonus.  The Company and Executive agree
that Executive’s employment with the Company following the Merger Closing will
not qualify as Comparable Employment as defined in Section 2.6 of the Carbylan
2016 Retention Bonus Plan (“Bonus Plan”), attached hereto as Exhibit 2, to
render Executive ineligible for receipt of a Retention Bonus under the terms of
the Bonus Plan.  In addition, the Company and Executive agree that the
Executive’s Retention Bonus, as defined in the Bonus Plan, is calculated based
on his salary in effect prior to the increase provided for in Section 1
above.  In accordance with and pursuant to the Bonus Plan, subject to
Executive’s execution of a general release of claims attached as Exhibit 3 (the
“Release”) that becomes effective and irrevocable within sixty (60) days
following the Merger Closing, the Company shall pay to Executive $71,242, less
applicable withholdings and deductions, which represents Executive’s Retention
Bonus, on the first payroll period after the date the Release becomes effective
and irrevocable.

 

4.Stock Options.  Subject to approval of the Compensation Committee of the
Company (the “Compensation Committee”), the Company will grant you an option to
purchase an amount of the post- Merger Closing, post-reverse split shares of the
Company’s common stock with an exercise price equal to the fair market value per
share of the common stock on the date of the grant, as determined by the
Compensation Committee (the “Option”).  The Option will vest over six (6)
months, in equal monthly installments as long as Executive remains actively
employed with and in continuous service to the Company, with vesting to commence
on the first day following the Merger Closing.  Subject to the approval of the
Compensation Committee, the Company further agrees that the post-employment
exercise period for the Option shall continue until the twelve (12) month
anniversary of the date of Executive’s termination from the Company.  

 

 

5

 

 

--------------------------------------------------------------------------------

 

 

5.Severance Benefits for Qualifying Termination.  In the event Executive’s
employment is terminated by the Company, without Cause or Executive voluntarily
terminates his employment for Good Reason, the Company agrees that Executive
will be eligible for the Change of Control Severance Benefits and not the
General Severance Benefits under the Agreement, subject to the additional
conditions as set forth in Section 7(b) of the Agreement.

 

6.Entire Agreement.  Once accepted, this Amendment, together with Exhibits 1-3
and the Option, constitutes the entire agreement between Executive and the
Company relating to subject matter hereof and supersedes all prior agreements,
negotiations and understandings with respect to such matters, and Executive and
the Company acknowledge they have made no agreements, representations or
warranties relating to the subject matter hereof which are not set forth herein.

 

7.Modification.  It is expressly agreed that the terms of this Amendment may not
be altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Amendment, executed
by both Executive and the CEO of the Company.

 

8.No other Amendments.  Except as expressly set forth above, all of the terms
and conditions of the Agreement shall remain unchanged and continue in full
force and effect to apply to Executive’s employment with Carbylan, prior to the
Merger Closing, and Executive’s employment with the Company, on and after the
Merger Closing.  

 

9.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together constitute one and the same instrument.  Execution of a
facsimile or PDF copy shall have the same force and effect as execution of an
original.

 

KalVista Pharmaceuticals, INC.  

 

/s/ T. Andrew Crockett

 

Date:

November 21, 2016

T. Andrew Crockett

 

 

 

 

I have read and understood this Amendment and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of this Amendment except as specifically set
forth herein.

 

EXECUTIVE

 

/s/ John McKune

 

Date:

November 21, 2016

John McKune

 

 

 

 

 

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

Exhibit 3

RELEASE AGREEMENT

 

In exchange for the Retention Bonus to be provided to me pursuant to the
Carbylan Therapeutics, Inc. (“Carbylan”) 2016 Retention Bonus Plan (the “Bonus
Plan”), I hereby provide the following release of claims (the “Release”).

 

In exchange for the Retention Bonus provided to me under the Bonus Plan, to
which I acknowledge I would not otherwise be entitled, and for other good and
valuable consideration, the receipt and sufficiency of which I hereby
acknowledge, I hereby generally and completely release Carbylan, KalVista
Pharmaceuticals, Inc. (the “Company”), KalVista Pharmaceuticals Ltd., their
respective parent and subsidiary entities, and their respective directors,
officers, employees, shareholders, stockholders, partners, agents, attorneys,
predecessors, successors, insurers, employee benefit plans, affiliates, and
assigns (collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release (collectively, the “Released
Claims”).  The Released Claims include, but are not limited to: (1) all claims
arising out of or in any way related to my employment with Carbylan or the
Company (or its successor); (2) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in Carbylan or the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Family and Medical Leave Act
(as amended) (“FMLA”), the California Family Rights Act (“CFRA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).  

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
applicable law, or applicable directors and officers liability insurance;
(2) any rights or claims which are not waivable as a matter of law; (3) my
rights under that certain Amended and Restated Employment Agreement by and
between Carbylan and me dated April 15, 2016, as amended by that certain letter
amendment by and between the Company and me dated as of November 21, 2016; (4)
any payments I am entitled to under that certain Share Purchase Agreement dated
as of June 15, 2016, by and between the Company, Carbylan, the shareholders of
the Company and, solely for the purposes of being bound by certain provisions
therein and solely in such person’s capacity as the Seller Representative,
Andrew Crockett; (5) claims to continued participation in certain of Carbylan’s
or the Company’s benefit plans pursuant to the terms and conditions thereof; and
(5) any claims for breach of the Bonus Plan arising after the date that I sign
this Release.  In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California

 

--------------------------------------------------------------------------------

 

Department of Fair Employment and Housing, or any other government agency,
except that I acknowledge and agree that I am hereby waiving my right to any
monetary benefits in connection with any such claim, charge or proceeding.  I
represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of any other person or entity, against any of the Released Parties.  

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled.  I further acknowledge that I have been
advised by this writing that:  (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I have
been advised to consult with an attorney prior to signing this Release (although
I may choose voluntarily not to do so) and I have had sufficient opportunity to
do so; (3) I have twenty-one (21) days to consider this Release (although I may
choose voluntarily to sign it earlier); (4) I have seven (7) days following the
date I sign this Release to revoke it by providing written notice of revocation
to Ben Palleiko, Chief Financial Officer of the Company, at blp@kalvista.com
(via hardcopy or via electronic copy to  blp@kalvista.com); and (5) this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth calendar day after the date I sign it if I do
not revoke it (such date, the “Effective Date”).

 

I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

 

I hereby represent that I have been paid all compensation owed and for all time
worked up until the date I sign this Agreement, I have received all the leave
and leave benefits and protections for which I am eligible through the date of
this Agreement, pursuant to FMLA, CFRA, any Company policy or applicable law,
and I have not suffered any on-the-job injury or illness for which I have not
already filed a workers’ compensation claim through the date of this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

I understand that, upon the Effective Date, this Release will take effect as a
legally binding agreement between me and the Company. This Release sets for the
entire agreement and understanding between the Company and me relating to the
matters set forth herein and supersedes all prior and contemporaneous
agreements, understandings and discussions concerning such matters, whether
express or implied.  This Release may not be modified or amended except by a
written agreement, signed by the Chief Executive Officer of the Company and me.

 

By:

/s/ John McKune

 

John McKune

 

 

 

 

Date:

November 21, 2016

 

 

 